SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

728
CA 12-01833
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


JEAN JOHNSON, INDIVIDUALLY AND AS PARENT AND
NATURAL GUARDIAN OF MICHAEL STACHEWICZ, III,
PLAINTIFF-APPELLANT,

                     V                                           ORDER

JOHN G. MANNA AND ROBERTA S. MANNA,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


LAW OFFICES OF EUGENE C. TENNEY, BUFFALO (NATHAN C. DOCTOR OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered September 12, 2012. The order,
among other things, denied the motion of plaintiff to deem abandoned
the motion of defendants John G. Manna and Roberta S. Manna to strike
the note of issue.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 28, 2013                        Frances E. Cafarell
                                                Clerk of the Court